UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6980


ROBERT L. DAVIS,

                Petitioner - Appellant,

          v.

ROBERT C. LEWIS, Director of Prisons,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James E. Gates,
Magistrate Judge. (5:10-hc-02042-FL)


Submitted:   January 18, 2011             Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert L. Davis seeks to appeal the district court’s

order denying his motion for a certificate of appealability in

his 28 U.S.C. § 2254 (2006) petition and the magistrate judge’s

order denying his motion to proceed in forma pauperis on appeal.

The orders are not appealable unless a circuit justice or judge

issues     a     certificate          of     appealability.           See     28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent       “a    substantial         showing     of     the   denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and    conclude       that    Davis    has      not   made   the    requisite      showing.

Accordingly, we deny a certificate of appealability, deny Davis’

motion to proceed in forma pauperis, and dismiss the appeal.                              We

dispense       with      oral   argument         because     the     facts    and     legal

                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3